UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6685



TYRONE LAMAR ROBERSON,

                                              Plaintiff - Appellant,

          versus


A.J. PADULA, Warden; BARBARA RICKETSON, Mail
Room Personnel,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:06-cv-01519-CMC)


Submitted:   September 11, 2007           Decided:   October 10, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se. Brown William Johnson,
CLARKE, JOHNSON, PETERSON & MCLEAN, PA, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone   Lamar   Roberson      seeks   to   appeal   the   district

court’s order denying his motion to amend his complaint.                        We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).            This appeal period is “mandatory

and jurisdictional.”          Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

              The district court’s order was entered on the docket on

January 4, 2007.       The notice of appeal was dated April 25, 2007,

and filed on April 30, 2007.            Because Roberson failed to file a

timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.                   We deny Roberson’s

motion for a writ of mandamus.          See In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979) (holding mandamus relief is not a

subsitute for appeal).         We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented    in   the

materials     before    the    court   and     argument   would    not   aid   the

decisional process.




                                       - 2 -
        DISMISSED




- 3 -